UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ю Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ANTHERA PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1 Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 25801 Industrial Boulevard, SuiteB Hayward, California 94545 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 21, 2015 The Annual Meeting of Stockholders of Anthera Pharmaceuticals, Inc. will be held on Thursday, May 21, 2015 at 11:00a.m. local time, at the offices of Goodwin Procter LLP, Three Embarcadero Center, San Francisco, CA 94111, for the following purposes: 1.To elect three ClassIII directors, as nominated by the Board of Directors, to hold office until the 2018Annual Meeting of Stockholders or until their successors are duly elected and qualified; 2.To ratify the appointment of BDO USA, LLP as the independent registered public accounting firm of the Company for its fiscal year ending December31, 2015; 3.To approve an amendment to the 2013 Stock Option and Incentive Plan to increase the aggregate number of shares authorized for issuance under the plan by 1,790,818shares; and 4. To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Proposal1 relates solely to the election of three ClassIII directors nominated by the Board of Directors and does not include any other matters relating to the election of directors, including, without limitation, the election of directors nominated by any stockholder of the Company. The Board of Directors has fixed the close of business on March 31, 2015 as the record date for the determination of stockholders entitled to notice of, and to vote at, the Annual Meeting of Stockholders, or at any adjournments of the Annual Meeting of Stockholders. In order to ensure your representation at the Annual Meeting of Stockholders, you are requested to submit your proxy as instructed in the Notice Regarding the Availability of Proxy Materials that you will receive in the mail. You may also request a paper proxy card at any time on or before May 7, 2015 to submit your vote by mail. If you attend the Annual Meeting of Stockholders and file with the Secretary of the Company an instrument revoking your proxy or a duly executed proxy bearing a later date, your proxy will not be used. All stockholders are cordially invited to attend the Annual Meeting of Stockholders. By Order of the Board of Directors Anthera Pharmaceuticals, Inc. Paul F. Truex President and Chief Executive Officer Hayward, California April 9, 2015 Your vote is important, whether or not you expect to attend the Annual Meeting of Stockholders. You are urged to vote either via the Internet or telephone, or vote by mail by requesting a printed copy of the proxy card, as instructed in the Notice Regarding the Availability of Proxy Materials that you will receive in the mail. Voting promptly will help avoid the additional expense of further solicitation to assure a quorum at the meeting. 3 TABLE OF CONTENTS PROXY STATEMENT 5 PROPOSAL1 ELECTION OF DIRECTORS 8 PROPOSAL2 RATIFICATION OF AUDITORS 15 PROPOSAL3 AMENDMENT OF THE 2 16 EXECUTIVE OFFICERS 23 COMPENSATION DISCUSSION AND ANALYSIS 24 COMPENSATION OF EXECUTIVE OFFICERS 28 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 37 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 39 COMPENSATION COMMITTEE REPORT 40 AUDIT COMMITTEE REPORT 41 HOUSEHOLDING OF PROXY MATERIALS 42 OTHER MATTERS 43 4 Table of Contents ANTHERA PHARMACEUTICALS, INC. PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS May 21, 2015 INFORMATION CONCERNING SOLICITATION AND VOTING General This proxy statement is furnished in connection with the solicitation of proxies for use prior to or at the Annual Meeting of Stockholders (the “Annual Meeting”) of Anthera Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, to be held at 11:00a.m. local time on Thursday, May 21, 2015 and at any adjournments or postponements thereof for the following purposes: • To elect three ClassIII directors, as nominated by the Board of Directors, to hold office until the 2018 Annual Meeting of Stockholders or until their successors are duly elected and qualified; • To ratify the appointment of BDO USA, LLP as the independent registered public accounting firm of the Company for its fiscal year ending December31, 2015; • To approve an amendment to the 2013 Stock Option and Incentive Plan to increase the aggregate number of shares authorized for issuance under the plan by 1,790,818 shares; and • To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. The Annual Meeting will be held at the offices of Goodwin Procter LLP, Three Embarcadero Center, San Francisco, CA 94111. The Notice Regarding the Availability of Proxy Materials, or the Notice of Internet Availability, containing instructions on how to access this Proxy Statement and our Annual Report on Form 10-K for the year ended December 31, 2014 (the “Annual Report”), was mailed to stockholders on or about April 9, 2015. Solicitation This solicitation is made on behalf of the Board of Directors (the “Board”). We will bear the costs of preparing, mailing, online processing and other costs of the proxy solicitation made by our Board of Directors. Certain of our officers and employees may solicit the submission of proxies authorizing the voting of shares in accordance with the Board of Directors’ recommendations. Such solicitations may be made by telephone, facsimile transmission or personal solicitation. No additional compensation will be paid to such officers, directors or regular employees for such services. We will reimburse banks, brokerage firms and other custodians, nominees and fiduciaries for reasonable out-of-pocket expenses incurred by them in sending proxy material to stockholders. Voting Rights and Outstanding Shares Only holders of record of our common stock as of the close of business on March 31, 2015 are entitled to receive notice of, and to vote at, the Annual Meeting. Each holder of common stock shall be entitled to one vote for each share held on all matters to be voted upon at the Annual Meeting. At the close of business on March 31, 2015, there were 35,816,364shares of common stock issued and outstanding. A quorum of stockholders is necessary to take action at the Annual Meeting. Stockholders representing a majority of the outstanding shares of our common stock (present in person or represented by proxy) will constitute a quorum. We will appoint election inspectors for the meeting to determine whether or not a quorum is present and to tabulate votes cast by proxy or in person at the Annual Meeting. Abstentions, withheld votes and broker non-votes (which occur when a broker, bank or other nominee holding shares for a beneficial owner does not vote on a particular matter because such broker, bank or other nominee does not have discretionary authority to vote on that matter and has not received voting instructions from the beneficial owner) are counted as present for purposes of determining the presence of a quorum for the transaction of business at the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials In accordance with rules and regulations of the Securities and Exchange Commission (the “SEC”), instead of mailing a printed copy of our proxy materials to each stockholder of record, the Company may furnish proxy materials via the internet. Accordingly, all of the Company's stockholders will receive a Notice of Internet Availability, to be mailed on or about April 9, 2015. On the date of mailing the Notice of Internet Availability, stockholders will be able to access all of the proxy materials on the website at www.proxyvote.com. The proxy materials will be available free of charge. The Notice of Internet Availability will instruct you as to how you may access and review all of the important information contained in the proxy materials (including the Annual Report) over the internet or through other methods specified on the website. The website contains instructions as to how to vote by internet or over the telephone. The Notice of Internet Availability also instructs you as to how you may request a paper copy of the proxy card. If you received a Notice of Internet Availability and would like to receive printed copies of the proxy materials, you should follow the instructions for requesting such materials included in the Notice of Internet Availability. 5 Table of Contents Votes Required for Each Proposal To elect our directors and approve the other proposals being considered at the Annual Meeting, the voting requirements are as follows: Proposal Vote Required Discretionary Voting Permitted? Election of Directors Plurality No Ratification of BDO USA, LLP Majority Yes Amendment of the 2013 Stock Option and Incentive Plan Majority No “Discretionary Voting Permitted” means that brokers will have discretionary voting authority with respect to shares held in street name for their clients, even if the broker does not receive voting instructions from their client. “Majority” means a majority of the votes properly cast for and against such matter. “Plurality” means a plurality of the votes properly cast on such matter. The vote required and method of calculation for the proposals to be considered at the Annual Meeting are as follows: ProposalOne— Election of Directors.If a quorum is present, the three director nominees receiving the highest number of votes, in person or by proxy, will be elected as directors. You may vote “FOR” the nominee or “WITHHOLD” for the nominee. Withheld votes and broker non-votes will have no effect on the outcome of the election of the director. Proposal Two— Approval of the Ratification of BDO USA, LLP as independent registered public accountants.Approval of this proposal requires the affirmative vote of a majority of the votes properly cast for and against such matter. You may vote “FOR,” “AGAINST” or “ABSTAIN” from voting on this proposal. If you abstain from voting on this matter, your shares will not be counted as “votes cast” with respect to such matter, and the abstention will have no effect on the proposal. Broker non-votes will not be counted as “votes cast” and will therefore have no effect on the proposal. Proposal Three— Amendment of the 2013 Stock Option and Incentive Plan.Approval of this proposal requires the affirmative vote of a majority of the votes properly cast for and against such matter. You may vote “FOR,” “AGAINST” or “ABSTAIN” from voting on this proposal. If you abstain from voting on this matter, your shares will not be counted as “votes cast” with respect to such matter, and the abstention will have no effect on the proposal. Broker non-votes will not be counted as “votes cast” and will therefore have no effect on the proposal. We request that you vote your shares by proxy following the methods as instructed by the notice: over the Internet, by telephone or by mail if you request a printed copy of the proxy card.If you choose to vote by mail, your shares will be voted in accordance with your voting instructions if the proxy card is received prior to or at the meeting. If you sign and return your proxy card but do not give voting instructions, your shares will be voted FOR (1)the election of the Company’s nominees as directors; (2)the ratification of the appointment of BDO USA, LLP as the independent registered public accounting firm for the Company for the fiscal year ending December31, 2015; (3) the amendment of the 2013 Stock Option and Incentive Plan and (4) as the proxy holders deem advisable, in their discretion, on other matters that may properly come before the Annual Meeting. Voting by Proxy Over the Internet or by Telephone Stockholders whose shares are registered in their own names may vote by proxy by mail if they request a printed copy of the proxy materials, over the Internet or by telephone. Instructions for voting by proxy over the Internet or by telephone are set forth on the website indicated in the Notice of Internet Availability. The Internet and telephone voting facilities will close at 11:59p.m. Eastern Time on Wednesday, May 20, 2015. The Notice of Internet Availability will also provide instructions on how you can elect to receive future proxy materials electronically or in printed form by mail. If you choose to receive future proxy materials electronically, you will receive an email next year with instructions containing a link to the proxy materials and a link to the proxy voting site. If you choose to receive future proxy materials by mail, you will receive a printed copy of the proxy and annual report next year.Your election to receive proxy materials electronically or in printed form by mail will remain in effect until you terminate such election. 6 Table of Contents If your shares are held in street name, the voting instruction form sent to you by your broker, bank or other nominee should indicate whether the institution has a process for beneficial holders to provide voting instructions over the Internet or by telephone. A number of banks and brokerage firms participate in a program that also permits stockholders whose shares are held in street name to direct their vote over the Internet or by telephone. If your bank or brokerage firm gives you this opportunity, the voting instructions from the bank or brokerage firm that accompany the Notice of Internet Availability will tell you how to use the Internet or telephone to direct the vote of shares held in your account. If your voting instruction form does not include Internet or telephone information, please complete and return the voting instruction form in the self-addressed, postage-paid envelope provided by your broker. Stockholders who vote by proxy over the Internet or by telephone need not return a proxy card or voting instruction form by mail, but may incur costs, such as usage charges, from telephone companies or Internet service providers. Revocability of Proxies Any proxy may be revoked at any time before it is exercised by filing an instrument revoking it with the Company’s Secretary or by submitting a duly executed proxy bearing a later date prior to the time of the Annual Meeting. Stockholders who have voted by proxy over the Internet or by telephone or have executed and returned a proxy and who then attend the Annual Meeting and desire to vote in person are requested to notify the Secretary in writing prior to the time of the Annual Meeting. We request that all such written notices of revocation to the Company be addressed to Bradley A. Bugdanowitz, Secretary, c/oAnthera Pharmaceuticals, Inc., at the address of our principal executive offices at 25801 Industrial Boulevard, SuiteB, Hayward, California 94545. Our telephone number is (510)856-5600. Stockholders may also revoke their proxy by entering a new vote over the Internet or by telephone. Stockholder Proposals to be Presented at the Next Annual Meeting Any stockholder who meets the requirements of the proxy rules under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may submit proposals to the Board of Directors to be presented at the 2016 annual meeting. Such proposals must comply with the requirements of Rule14a-8 under the Exchange Act and be submitted in writing by notice delivered or mailed by first-classUnited States mail, postage prepaid, to our Secretary at our principal executive offices at the address set forth above no later than December 31, 2015 in order to be considered for inclusion in the proxy materials to be disseminated by the Board of Directors for such annual meeting.If the date of the annual meeting is moved by more than 30 days from the date contemplated at the time of the previous year’s proxy statement, then notice must be received within a reasonable time before we begin to print and send proxy materials. If that happens, we will publicly announce the deadline for submitting a proposal in a press release or in a document filed with the SEC.A proposal submitted outside the requirements of Rule 14a-8 under the Exchange Act will be considered untimely if received after February 24, 2016. Our Amended and Restated Bylaws also provide for separate notice procedures to recommend a person for nomination as a director or to propose business to be considered by stockholders at a meeting. To be considered timely under these provisions, the stockholder’s notice must be received by our Secretary at our principal executive offices at the address set forth above no earlier than January 22, 2016 and no later than February 21, 2016. Our Amended and Restated Bylaws also specify requirements as to the form and content of a stockholder’s notice. The Board of Directors, a designated committee thereof or the chairman of the meeting may refuse to acknowledge the introduction of any stockholder proposal if it is not made in compliance with the applicable notice provisions. 7 Table of Contents PROPOSAL1 ELECTION OF DIRECTORS General Our certificate of incorporation provides for a Board of Directors that is divided into three classes. The term for each class is three years, staggered over time. This year, the term of the directors in ClassIII expires. Three of our ClassIII directors will stand for re-election at the Annual Meeting. Our Board of Directors is currently composed of seven members. If the nominees are re-elected at the Annual Meeting of Stockholders, the composition of our Board will be as follows: ClassI—Messrs. Thompson and Zweifach; ClassII— Dr. Sager and Mr. Engle; and ClassIII—Dr. Henney and Messrs.Mueller and Truex. In the absence of instructions to the contrary, the persons named as proxy holders in the accompanying proxy intend to vote in favor of theelection of the nominees designated below to serve until the 2018 Annual Meeting of Stockholders and until their successors shall have been duly elected and qualified.The nominees are currently directors. The Board of Directors expects that the nominees will be available to serve as directors, but if any such nominee should become unavailable or unwilling to stand for election, it is intended that the shares represented by the proxy will be voted for such substitute nominee as may be designated by the Board of Directors. The biographies of our directors and their ages as of April 1, 2015 are set forth below. Name Age Position Paul F. Truex 46 Chief Executive Officer, President and Director Christopher S. Henney,Ph.D. 74 Chairman of the Board of Directors Brian R. Mueller 41 Director David E. Thompson 67 Director Philip T. Sager, M.D. 59 Director Sanford S. Zweifach 58 Director Steven B. Engle 60 Director Nominees for Director ClassIII: The persons listed below are nominated for re-election to ClassIII of the Board of Directors to serve a three-year term ending at the 2018 annual meeting of stockholders and until their successors are elected and qualified.The biographies of each of the nominees and continuing directors below contain information regarding each such person's service as adirector, business experience, director positions held currently or at any time during the last five years and the experiences, qualifications,attributes or skills that caused the nominating and corporate governance committee to determine that the person should serve as a director of theCompany. The Board of Directors recommends that you vote FOR the following nominees. Paul F. Truex.Mr.Truex has served as our Director, President and Chief Executive Officer since our inception in September 2004.He was responsible for negotiating our product licenses for both blisibimod, our anti-BAFF peptibody program from Amgen, Inc. and Sollpura™ (liprotamase), a novel enzyme product, from Eli Lilly and Company.Mr. Truex was also responsible for our development and commercial partnership for blisibimod with Zenyaku Kogyo, Ltd. in Japan.Prior to founding Anthera, Mr.Truex served as a founder, Director, President and Chief Executive Officer of Peninsula Pharmaceuticals, Inc. (“Peninsula”), from the commencement of its operations in October 2001. During that time Mr. Truex negotiated both of Peninsula's product agreements with Shionogi & Co., Ltd. (Doribax®, doripenem) and Takeda Chemical Industries (Teflaro®, ceftaroline). Peninsula was acquired by Johnson and Johnson for $245 million in an all cash transaction. The remaining entity, Cerexa was subsequently acquired for $480 million in cash by Forest Laboratories.Prior to Peninsula, Mr.Truex was Vice President of Commercial Development for Versicor, Inc. (acquired by Pfizer) from April 2000 to September 2001 where he directed early commercial efforts for Versicor’s infectious disease portfolio and participated in Versicor’s initial public offering.From July 1997 to April 2000, Mr.Truex worked at Eli Lilly and Company (“Eli Lilly”) where he served in various marketing and sales roles during the launch of three different products for the primary care physician market (Actos®' Evista®' and Humalog 75/25®). His business development experience included the Lilly ICOS LLC joint venture's two major product divestitures and numerous small research collaborations. Mr.Truex obtained his M.B.A. in marketing and finance from Indiana University and a B.A. in economics from the University of Waterloo. Mr.Truex is currently the Chairman and a director of Milestone Pharmaceuticals, Inc. and a director of Protagonist Therapeutics, Inc. The Board of Directors believes Mr.Truex is suited to serve on our Board due to his deep knowledge of the Company gained from his positions as President and Chief Executive Officer, as well as his substantial experience in the pharmaceutical industry. 8 Table of Contents Christopher S. Henney,Ph.D.Dr.Henney has served as the Chairman of our Board of Directors since August 2008 and has been a member of our Board of Directors since April 2005. Dr.Henney has served as Chairman and Chief Executive Officer of Dendreon Corporation, a biotechnology company he co-founded, from 1995 until his retirement in July 2004. Dr.Henney founded Immunex Corp. and ICOS Corp. and served as an executive officer and director in both companies.Dr. Henney is currently the Chairman and a director of Oncothyreon, Inc. (Nasdaq: ONTY), Vice-Chairman and a director of Cyclacel Pharmaceuticals, Inc. (Nasdaq: CYCC), and a director of Prothena Corporation (Nasdaq: PRTA). Dr.Henney served as a director of AVIBioPharma Inc. from March 2009 until June 2010, and of Mymetics Corporation from March 2012 until November 2012.Dr.Henney holds a B.Sc. with honors in medical biochemistry, a Ph.D. in experimental pathology and a D.Sc. for contributions to the field of immunology, all from the University of Birmingham, England.In 2012, Dr. Henney was elected to the International Biotechnology CEOs Hall of Fame. The Board of Directors believes Dr.Henney is suited to serve on our Board due to his long history with the Company, his extensive experience in the biotechnology industry and his service as a director of multiple publicly-traded biopharmaceutical companies. Brian R. Mueller. Mr. Mueller was appointed to serve on our Board in June 2014, and currently serves as Group Vice President, Corporate Controller and Chief Accounting Officer of BioMarin Pharmaceutical Inc. (Nasdaq: BMRN). From March 2009 to March 2014, Mr. Mueller served as BioMarin’s Vice President, Corporate Controller.Prior to joining BioMarin in 2002, Mr. Mueller worked for KPMG as a senior manager in the firm’s audit practice. Mr. Mueller joined KPMG after Arthur Andersen LLP ceased operations in June 2002, prior to which he spent seven years with Arthur Andersen LLP in the firm’s audit and business advisory services practice. Mr. Mueller received a B.S. in Accountancy from Northern Illinois University in DeKalb, Illinois, and is a member of the American Institute of Certified Public Accountants. The Board of Directors believes Mr.Mueller is suited to serve on our Board due to his extensive financial background and operational experience in the biotechnology industry. Continuing Directors Class I: Currently Serving Until the 2016 Annual Meeting David E. Thompson.Mr.Thompson has served as a member of our Board of Directors since November 2005. Mr.Thompson served as Vice President of Corporate Strategy Business Development for Eli Lilly and Company from January 2001 until his retirement in July 2005. Thereafter, he was a partner at VantagePoint Venture Partners from 2006 through 2008.Mr.Thompson holds a B.S. and an M.B.A. from Michigan State University. The Board of Directors has concluded that Mr.Thompson is suited to serve on our Board due to his substantial prior experience in the pharmaceutical industry. Sanford Zweifach.Mr. Zweifach has served on our Board of Directors since March 2013. Mr. Zweifach co-founded and served as the Chief Executive Officer of Ascendancy Healthcare, Inc since 2010.From 2005 until mid-2011, Mr. Zweifach was a partner at Reedland Capital Partners, a boutique investment bank, where he headed its life science merger and acquisition division and advisory efforts.From 2004 to 2005, Mr. Zweifach was Chief Executive Officer of Pathways Diagnostics Corp, a biomarker development company.Previously, from 1997 to 2004, Mr. Zweifach was a Managing Director of Bay City Capital, LLC, a merchant bank specializing in the life science sector.From 1995 to 1997, Mr. Zweifach was President and Chief Financial Officer of Epoch Biosciences Corporation (Nasdaq: EPOC), which was acquired by Nanogen in 2004.Previously, Mr. Zweifach was a Certified Public Accountant and was employed by Coopers & Lybrand (acquired by Price Waterhouse in 1998).Mr. Zweifach received his B.A. in Biology from University of California, San Diego and holds an M.S. in Human Physiology from University of California, Davis. The Board of Directors has concluded that Mr.Zweifach is suited to serve on our Board due to his extensive finance and business development experience in the biotechnology industry. ClassII: Currently Serving Until the 2017 Annual Meeting Steven B. Engle. Mr. Engle was appointed to serve as a member of our Board of Directors on March 25, 2014.Mr. Engle has served as a Nonexecutive Chairman of Pressient Therapeutics Limited, (ASX: PTX) since 2014.Mr. Engle has served as the Chief Executive Officer of Averigon Consulting, an advisory firm to the life sciences industry, since 2011.Prior to Averigon, he was the Chairman, Chief Executive Officer and President of XOMA, LLC (Nasdaq: XOMA) from 2007 to 2011.Prior to XOMA, LLC, Mr. Engle was Chairman and Chief Executive Officer of La Jolla Pharmaceutical Company (Nasdaq: LJPC), a biotechnology company that discovered the biology of B-cell tolerance, developed the first B-cell toleragen for patients with lupus and received an approvable letter from the FDA. Prior to La Jolla Pharmaceuticals Company, Mr. Engle served as the Vice President of Marketing for Cygnus, a drug delivery company, where he helped gain FDA approval of Nicotrol for smoking cessation. Mr. Engle has served on the boards of the Lupus Foundation of America, the Biotechnology Industry Organization,Baybio, and BIOCOM.Mr. Engle holds a B.S. and an M.S. in electrical engineering from the University of Texas at Austin. The Board of Directors has concluded that Mr. Engle is suited to serve on our Board due to his extensive experience in drug development and leadership roles in the biotechnology industry. 9 Table of Contents Philip T. Sager, M.D. Dr. Sager was appointed to serve on our Board in June 2014.Dr. Sager is a Fellow of the American College of Cardiology, a Fellow of the American Heart Association and a Fellow of the Heart Rhythm Society.Dr. Sager is a member of the International Conference on Harmonization (“ICH”) E14 Discussion Group since 2014, a full voting member of the United States Food and Drug Administration Cardiovascular and Renal Drugs Advisory Committee since 2011, a member of the Executive Committee of the Cardiac Safety Research Consortium since 2010, serving as Chair of the Scientific Programs Committee.Dr. Sager has served as a Consulting Professor of Medicine at the Stanford University School of Medicine since 2013 and provided pharmaceutical device and diagnostics consulting service independently since 2010.From 2009 through 2010, Dr. Sager was Vice President, Clinical Research and Head, CV/Metabolic Development for Gilead Sciences, a biotechnology company.Dr. Sager holds an M.D. from Yale University School of Medicine and B.S. degrees in chemistry and biology from the Massachusetts Institute of Technology. The Board of Directors has concluded that Dr. Sager is suited to serve on our Board due to his extensive global regulatory expertise and broad pharmaceutical industry experience. There are no family relationships between any of our directors or executive officers. Board of Directors’ Role in Risk Management The Board of Directors has overall responsibility for the oversight of the Company’s risk management process, which is designed to support the achievement of organizational objectives, including strategic objectives, to improve long-term organizational performance and enhance shareholder value. Risk management includes not only understanding company-specific risks and the steps management implements to manage those risks, but also what level of risk is acceptable and appropriate for the Company. Management is responsible for establishing our business strategy, identifying and assessing the related risks and implementing appropriate risk management practices. The Board of Directors reviews our business strategy and management’s assessment of the related risk, and discusses with management the appropriate level of risk for the Company. For example, the Board of Directors meets with management at least quarterly to review, advise and direct management with respect to strategic business risks, litigation risks and risks related to the Company’s acquisition strategy, among others. The Board also delegates oversight to Board committees to oversee selected elements of risk as set forth below. The Board of Directors has delegated day-to-day responsibility for administering and interpreting the Company’s Code of Business Conduct and Ethics to the Company’s Principal Accounting Officer as compliance officer. As part of its oversight of the Company’s financial reporting process and audits of the Company’s financial statements, our Audit Committee is responsible for reviewing financial risk exposures, including monitoring the quality and integrity of the Company’s financial statements, the effectiveness of internal control over financial reporting, compliance with legal or regulatory requirements, the performance of the internal audit function and the performance and independence of the Company’s independent registered public accounting firm, among other responsibilities as set forth in the Audit Committee Charter. The Audit Committee receives periodic internal control and related assessments from the Company’s finance department. In addition, our Audit Committee ensures that the Company’s business is conducted with the highest standards of ethical conduct in compliance with applicable laws and regulations by monitoring our Code of Business Conduct and Ethics Policy and our Employee Feedback Hotline, and the Audit Committee discusses other risk assessment and risk management policies of the Company periodically with management. Our Compensation Committee participates in the design of compensation structures that create incentives that encourage a level of risk-taking behavior consistent with the Company’s business strategy. Our Nominating and Corporate Governance Committee oversees governance-related risks by working with management to develop and recommend to the Board corporate governance guidelines applicable to the Company, making recommendations regarding director nominees and membership on Board committees and overseeing the annual evaluation of the Board and management. Compensation Plans Risk Assessment As part of its oversight function, our Board of Directors and our Compensation Committee in particular, along with our management team, considers potential risks when reviewing and approving various compensation plans, including executive compensation. Based on this review, our Board of Directors has concluded that such compensation plans, including executive compensation, do not encourage risk taking to a degree that is reasonably likely to have a materially adverse impact on us or our operations. Board of Directors and Committees of the Board During 2014, the Board of Directors held a total of nine meetings. All directors attended at least 75% of the total number of Board meetings and meetings of Board committees on which the director served during the time he served on the Board or such committees. The Board of Directors has determined each of the following current directors is an “independent director” as such term is defined in Nasdaq Rule5605(a)(2) and Section10A of the Exchange Act: Messrs. Engle, Mueller, Thompson and Zweifach and Drs. Henney and Sager. The Board of Directors has a standing Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee. Each of our Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee is composed entirely of independent directors in accordance with current Nasdaq listing standards.Furthermore, our Audit Committee meets the enhanced independence standards established by the Sarbanes-Oxley Act of 2002 and related rulemaking of the SEC. The Board of Directors has further determined that each of Brian R. Mueller and Sanford Zweifach, members of the Audit Committee of the Board of Directors, are “Audit Committee Financial Experts,” as such term is defined in Item407(d)(5) of RegulationS-K promulgated by the SEC. Copies of our Audit Committee, Nominating and Corporate Governance Committee and Compensation Committee charters and our corporate governance guidelines are available, free of charge, on our website at http://www.anthera.com. 10 Table of Contents Audit Committee.The Audit Committee appoints, approves the compensation of, and assesses the independence of our independent registered public accounting firm and pre-approves auditing and permissible non-audit services, and the terms of such services, to be provided by our independent registered public accounting firm. The Audit Committee is also responsible for reviewing and discussing with management and the independent registered public accounting firm our annual and quarterly financial statements and related disclosures and preparing the report required by the rules of the SEC to be included in our annual proxy statement. The Audit Committee also coordinates the oversight and reviews the adequacy of our internal control over financial reporting and establishes policies and procedures for the receipt and retention of accounting-related complaints and concerns. Currently, the Audit Committee is comprised of Mr.Mueller (Chair), Dr.Henney and Mr. Zweifach. During 2014, the Audit Committee held seven meetings. Compensation Committee.The Compensation Committee annually reviews and approves our goals and objectives relevant to compensation of our Chief Executive Officer, evaluates our Chief Executive Officer in light of such goals and determines the compensation of our Chief Executive Officer. The Compensation Committee also reviews and approves the compensation of all of our other officers, oversees and administers our incentive-based compensation and equity plans and reviews and makes recommendations to our Board of Directors with respect to director compensation. The Compensation Committee also produces an annual report on executive compensation for inclusion in our proxy statement. Currently, the Compensation Committee is comprised of Mr. Zweifach (Chair), Mr. Thompson and Dr.Sager. During 2014, the Compensation Committee held three meetings. Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee is responsible for developing and recommending to our Board of Directors individuals to be nominated as directors and committee members. This includes establishing procedures for identifying and evaluating director candidates (including nominees recommended by stockholders). The Nominating and Corporate Governance Committee is also responsible for developing and recommending to our Board of Directors corporate governance guidelines, as well as overseeing the evaluation of our Board of Directors, committees of the Board and management. Currently, the Nominating and Corporate Governance Committee is comprised of Mr. Engle (Chair), Dr.Henney, Dr. Sager and Mr. Thompson.During 2014, the Nominating and Corporate Governance Committee held three meetings. Board Leadership The positions of Chairman of the Board and Chief Executive Officer are presently separated and have historically been separated at Anthera. Separating these positions allows our Chief Executive Officer to focus on our day-to-day business, while allowing the Chairman of the Board to lead the Board of Directors in its fundamental role of providing advice to, and independent oversight of, management. Our Board of Directors recognizes the time, effort and energy that the Chief Executive Officer is required to devote to his position in the current business environment, as well as the commitment required to serve as our Chairman, particularly as the Board of Directors’ oversight responsibilities continue to grow. Our Board of Directors also believes that this structure ensures a greater role for the independent directors in the oversight of our Company and active participation of the independent directors in setting agendas and establishing priorities and procedures for the work of our Board of Directors. Our Board of Directors believes its administration of its risk oversight function has not affected its leadership structure. While our bylaws and corporate governance guidelines do not require that our Chairman and Chief Executive Officer positions be separate, our Board of Directors believes that having separate positions and having an independent outside director serve as Chairman is the appropriate leadership structure for us at this time and demonstrates our commitment to good corporate governance. Our separated Chairman and Chief Executive Officer positions are augmented by the independence of six of our seven directors, and our three entirely independent Board committees that provide appropriate oversight in the areas described above. At executive sessions of independent directors, these directors speak candidly on any matter of interest, without the Chief Executive Officer or other executives present. The independent directors met four times in 2014 without management present. We believe this structure provides consistent and effective oversight of our management and the Company. Director Nominations The director qualifications developed to date focus on what our Board believes to be essential competencies to effectively serve on the Board of Directors. The Nominating and Corporate Governance Committee must reassess such criteria annually and submit any proposed changes to the Board of Directors for approval. Presently, at a minimum, the Nominating and Corporate Governance Committee must be satisfied that each nominee it recommends has the highest personal and professional integrity, demonstrates exceptional ability and judgment and shall be most effective, in conjunction with the other nominees to the Board of Directors, in collectively serving the long-term interests of the stockholders. In addition to those minimum qualifications, the Nominating and Corporate Governance Committee shall recommend that our Board of Directors select persons for nomination to help ensure that: • a majority of our Board is “independent” in accordance with NASDAQ standards; • each of the Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee be composed entirely of independent directors; and 11 Table of Contents • at least one member of the Audit Committee shall have the experience, education and other qualifications necessary to qualify as an “audit committee financial expert” as defined by the rules of the SEC. In addition to other standards the Nominating and Corporate Governance Committee may deem appropriate from time to time for the overall structure and compensation of the Board of Directors, the Nominating and Corporate Governance Committee may consider the following factors when recommending that our Board select persons for nomination: • whether a nominee has direct experience in the pharmaceuticals industry or in the markets in which the Company operates; and • whether the nominee, if elected, assists in achieving a mix of Board members that represents a diversity of background and experience. Although the Nominating and Corporate Governance Committee may consider whether nominees assist in achieving a mix of Board members that represents a diversity of background and experience, which is not only limited to race, gender or national origin, we have no formal policy regarding board diversity. The Nominating and Corporate Governance Committee adheres to the following process for identifying and evaluating nominees for the Board of Directors. First, it solicits recommendations for nominees from non-employee directors, our Chief Executive Officer, other executive officers, third-party search firms or any other source it deems appropriate. The Nominating and Corporate Governance Committee then reviews and evaluates the qualifications of proposed nominees and conducts inquiries it deems appropriate; all proposed nominees are evaluated in the same manner, regardless of who initially recommended such nominee. In reviewing and evaluating proposed nominees, the Nominating and Corporate Governance Committee may consider, in addition to the minimum qualifications and other criteria for Board membership approved by our Board from time to time, all facts and circumstances that it deems appropriate or advisable, including, among other things, the skills of the proposed nominee, his or her depth and breadth of business experience or other background characteristics, his or her independence and the needs of the Board. If the Nominating and Corporate Governance Committee decides to retain a third-party search firm to identify proposed nominees, it has sole authority to retain and terminate such firm and to approve any such firm’s fees and other retention terms. The nominees for election as directors at the 2015 Annual Meeting are recommended by the Nominating and Corporate Governance Committee and are presently directors and stand for re-election by the stockholders. From time to time, the Company may pay fees to third-party search firms to assist in identifying and evaluating potential nominees, although no such fees have been paid in connection with nominations to be acted upon at the 2015 Annual Meeting. Pursuant to our bylaws, stockholders who wish to nominate persons for election to the Board of Directors at an annual meeting must be a stockholder of record at the time of giving the notice, entitled to vote at the meeting, present (in person or by proxy) at the meeting and must comply with the notice procedures in our bylaws. A stockholder’s notice of nomination to be made at an annual meeting must be delivered to our principal executive offices not less than 90days nor more than 120days before the anniversary date of the immediately preceding annual meeting. However, if an annual meeting is more than 30days before or more than 60days after such anniversary date, the notice must be delivered no later than the 90thday prior to such annual meeting or, if later, the 10thday following the day on which the first public announcement of the date of such annual meeting was made. A stockholder’s notice of nomination may not be made at a special meeting unless such special meeting is held in lieu of an annual meeting. The stockholder’s notice must include the following information for the person making the nomination: • name and address; • the class and number of shares of the Company owned beneficially or of record; • disclosure regarding any derivative, swap or other transactions which give the nominating person economic risk similar to ownership of shares of the Company or provide the opportunity to profit from an increase in the price of value of shares of the Company; • any proxy, agreement, arrangement, understanding or relationship that confers a right to vote any shares of the Company; • any agreement, arrangement, understanding or relationship engaged in for the purpose of acquiring, holding, disposing or voting of any shares of any class or series of capital stock of the Company; • any rights to dividends on the shares that are separate from the underlying shares; • any performance-related fees that the nominating person is entitled to based on any increase or decrease in the value of any shares of the Company; 12 Table of Contents • a description of all agreements, arrangements or understandings by and between the proposing stockholder and another person relating to the proposed business (including an identification of each party to such agreement, arrangement or understanding and the names, addresses and class and number of shares owned beneficially or of record of other stockholders known by the proposing stockholder to support such proposed business; • a statement whether or not the proposing stockholder will deliver a proxy statement and form of proxy to holders of, in the case of a business proposal, at least the percentage of voting power of all shares of capital stock required to approve the proposal or, in the case of director nominations, at least the percentage of voting power of all of the shares of capital stock reasonably believed by the proposing stockholder to be sufficient to elect the nominee; and • any other information relating to the nominating person that would be required to be disclosed in a proxy statement filed with the SEC. With respect to proposed director nominees, the stockholder’s notice must include all information required to be disclosed in a proxy statement in connection with a contested election of directors or otherwise required pursuant to Regulation14A under the Exchange Act (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected). For matters other than the election of directors, the stockholder’s notice must also include a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meeting and any material interest in such business of the stockholder(s) proposing the business. The stockholder’s notice must be updated and supplemented, if necessary, so that the information required to be provided in the notice is true and correct as of the record date for the meeting and as of the date that is ten business days prior to the meeting. The Board of Directors, a designated committee thereof or the chairman of the meeting will determine if the procedures in the bylaws have been followed, and if not, declare that the proposal or nomination be disregarded. The nominee must be willing to provide any other information reasonably requested by the Nominating and Corporate Governance Committee in connection with its evaluation of the nominee’s independence. Stockholder Communications with the Board of Directors Stockholders may send correspondence to the Board of Directors c/othe Secretary at our principal executive offices at the address set forth above. The Secretary will review all correspondence addressed to the Board, or any individual Board member, for any inappropriate correspondence and correspondence more suitably directed to management. However, the Secretary will summarize all correspondence not forwarded to the Board and make the correspondence available to the Board for its review at the Board’s request. The Secretary will forward stockholder communications to the Board prior to the next regularly scheduled meeting of the Board of Directors following the receipt of the communication. Director Attendance at Annual Meetings Directors are invited to attend the Annual Meeting of Stockholders. One member of the Board of Directors attended our 2014 Annual Meeting. Compensation Committee Interlocks and Insider Participation None of the members of the Compensation Committee is or has at any time during the past fiscal year been an officer or employee of the Company. None of the members of the Compensation Committee has formerly been an officer of the Company. None of our executive officers serve or in the past fiscal year has served as a member of the board of directors or Compensation Committee of any other entity that has one or more executive officers serving as a member of our Board of Directors or Compensation Committee. Director Compensation Each of our non-employee directors receives a $40,000 annual retainer fee instead of per-meeting fees. In consideration for their services, the Chairman of our Board of Directors receives an additional $40,000, the Chairman of our Audit Committee receives an additional $15,000 and the Chairman of our Compensation Committee receives an additional $10,000, each on an annual basis. Until March 2015, our director compensation program provided that each new non-employee director would receive a non-qualified stock option to purchase 18,750 shares of our common stock upon joining the Board, which vested over a four-year period from the date of grant.In addition, each non-employee director received a non-qualified option to purchase 12,500 shares of common stock each year, or 15,625 shares in the case of our Chairman, which vested over a one-year period from the date of grant. 13 Table of Contents In April 2015, we amended our director compensation program to provide for the grant of non-qualified stock options to our non-employee directors in amounts based on the aggregate fair value of such grants.Pursuant to the program, each new non-employee director receives a non-qualified stock option, which vests over a four-year period, to purchase shares of our common stock equal in value to $100,000, or $150,000, in the case of a new Chairman. In addition, each non-employee director receives an annual grant of non-qualified stock options, which vest monthly over a one-year period, to purchase shares of our common stock equal in value to $120,000, or $180,000, in the case of the Chairman of our Board of Directors. The number of shares subject to such options will be determined based on the aggregate fair value, divided by the fair value per share, calculated using the Black-Scholes option pricing model on the grant date.No change was made to the cash component of our director compensation program. All members of our Board of Directors are eligible to receive full reimbursement for travel expenses arising from their attendance at our Board meetings. Director Compensation Table— 2014 The following table sets forth information with respect to the compensation earned by our non-employee directors during the fiscal year ended December31, 2014.Mr. Truex, our President and Chief Executive Officer, did not earn compensation for his services as a director during the fiscal year ended December 31, 2014. Name Fees Earned or Paid in Cash ($) (1) Option Awards ($)(2) Total ($) Christopher S. Henney,Ph.D. (Chairman)(3) $ $ $ Bogdan Dziurzynski, D.P.A.(4) $ $ - $ Steven B. Engle(5) $ $ $ James I. Healy,M.D.,Ph.D.(6) $ $ - $ Brian R. Mueller(7) $ $ $ Philip T. Sager, M.D.(8) $ $ $ Daniel K. Spiegelman(9) $ $ $ David E. Thompson(10) $ $ $ Sanford Zweifach(11) $ $ $ This column reflects retainer fees earned in 2014.Director retainer fees are paid quarterly in arrears.Fees earned in the fourth quarter of 2014 were paid in the first quarter of 2015. This column reflects the aggregate grant date fair value of equity awards granted in 2014 and calculated in accordance with FASB ASC718. See Note10 to our financial statements included in our Annual Report for a discussion of the assumptions made in determining the valuation of option awards. Dr.Henney held 53,125shares underlying stock options as of December31, 2014. Dr. Dziurzynski resigned from the Board effective June 10, 2014.Dr.Dziurzynski held zero shares underlying stock options as of December 31, 2014. Mr. Engle joined the board on March 31, 2014. He held 43,750 shares underlying stock options as of December 31, 2014. Dr. Healy resigned from the Board effective March 25, 2014. Dr.Healy held zero shares underlying stock options as of December31, 2014. Mr. Mueller joined the board on June 23, 2014. He held 43,750 shares underlying stock options as of December 31, 2014. Dr. Sager joined the board on June 13, 2014. He held 43,750 shares underlying stock options as of December 31, 2014. Mr.Spiegelman resigned from the board effective June 23, 2014. He held zeroshares underlying stock options as of December31, 2014. Mr.Thompson held 42,745shares underlying stock options as of December31, 2014. Mr. Zweifach held 56,250shares underlying stock options as of December31, 2014. 14 Table of Contents Required Vote The nominees receiving the highest number of affirmative votes of all the votes properly cast shall be elected as directors to serve until the 2018 Annual Meeting of Stockholders or until their successors have been duly elected and qualified. Recommendation of the Board of Directors The Board of Directors recommends that the stockholders vote FOR the election of the nominee listed above. PROPOSAL2 RATIFICATION OF AUDITORS The Audit Committee has appointed BDO USA, LLP as the Company’s independent registered public accounting firm for 2015. Representatives of BDO USA, LLP will attend the Annual Meeting of Stockholders and will have the opportunity to make a statement if they desire to do so. They will also be available to respond to appropriate questions. In August 2013, the Company’s Audit Committee completed a competitive process to review the appointment of the Company’s independent registered public accounting firm for the year ending December 31, 2013.As a result of this process, the Audit Committee engaged BDO USA, LLP as the Company’s independent registered public accounting firm and dismissed Deloitte & Touche LLP from that role. During the Company’s two most recent fiscal years and through the date of this Proxy Statement there were no disagreements with Deloitte & Touche LLP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to Deloitte & Touche LLP’s satisfaction, would have caused Deloitte & Touche LLP to make reference to the subject matter in connection with their reports on the Company’s financial statements for such years; and (ii) there were no reportable events, within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. Deloitte & Touche LLP’s audit reports on the Company’s financial statements for the past two fiscal years did not contain an adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles.Deloitte & Touche LLP addressed a letter to the Securities and Exchange Commission stating whether or not Deloitte & Touche LLP agreed with the Company’s statements above.A copy of this letter was filed as Exhibit 16.1 to the Company’s Current Report on Form 8-K filed with the SEC on September 4, 2013. In addition, during the Company’s two most recent fiscal years and through the date of this proxy statement, neither the Company, nor any party on the Company’s behalf, consulted BDO USA, LLP with respect to (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of the audit opinion that might be rendered on the Company’s financial statements, and no written report or oral advice was provided to the Company that BDO USA, LLP concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue, or (ii) any matter that was subject to any disagreement, as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions thereto, or a reportable event within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. The following is a summary of fees billed by BDO USA, LLP for fiscal years ended December 2014 and 2013: Fees billed by BDO USA, LLP Audit Fees(1) $ $ Audit Related Fees — — Tax Fees — — All Other Fees — — Total $ $ Includes fees associated with the annual audit of our financial statements, the reviews of our interim financial statements and the issuance of consent and comfort letters in connection with registration statements. Audit Committee Pre-Approval Policies The Audit Committee is directly responsible for the appointment, retention and termination, and for determining the compensation, of the Company’s independent registered public accounting firm. The Audit Committee shall pre-approve all auditing services and the terms thereof and non-audit services (other than non-audit services prohibited under Section10A(g) of the Exchange Act or the applicable rules of the SEC or the Public Company Accounting Oversight Board), except that pre-approval is not required for the provision of non-audit services if the “deminimus” provisions of Section10A(i)(1)(B) of the Exchange Act are satisfied. The Audit Committee may delegate to one or more designated members of the Audit Committee the authority to grant pre-approvals for non-audit services, provided such approvals are presented to the Audit Committee at a subsequent meeting. All services provided by BDO USA, LLP during fiscal years 2014 and 2013 were pre-approved by the Audit Committee in accordance with the pre-approval policy described above. 15 Table of Contents Required Vote The ratification of the selection of BDO USA, LLP requires the affirmative vote of a majority of the votes cast on the proposal at the Annual Meeting. Recommendation of the Board of Directors The Board of Directors recommends that the stockholders vote FOR the ratification of the appointment of BDO USA, LLP as the independent registered public accounting firm of the Company for its fiscal year ending December31, 2015. PROPOSAL3 APPROVING THE AMENDMENT TO THE ANTHERA PHARMACEUTICALS, INC. 2 Overview The Board of Directors believes that stock options and other stock-based incentive awards can play an important role in the success of the Company by encouraging and enabling the employees, officers, non-employee directors and other key persons of the Company and its subsidiaries upon whose judgment, initiative and efforts the Company largely depends for the successful conduct of its business to acquire a proprietary interest in the Company.The Board of Directors anticipates that providing such persons with a direct stake in the Company will assure a closer identification of the interests of such individuals with those of the Company and its stockholders, thereby stimulating their efforts on the Company’s behalf and strengthening their desire to remain with the Company. On April 8, 2015, the Board of Directors approved an amendment to the 2013 Stock Option and Incentive Plan (as amended, the “2013 Plan”), subject to stockholder approval, to increase the aggregate number of shares authorized for issuance under the 2013 Plan by 1,790,818 shares to 4,040,818 shares of common stock, plus the number of shares of common stock underlying any awards under the Company’s previous equity incentive plans that are forfeited, cancelled or terminated (apart from those shares of common stock underlying awards that are forfeited to satisfy tax withholding).This amendment was designed to enhance the flexibility of the Compensation Committee in granting stock options and other awards to our officers, employees, non-employee directors and other key persons and to ensure that the Company can continue to grant stock options and other awards to such persons at levels determined to be appropriate by the Compensation Committee.A copy of the 2013 Plan (as amended by the proposed amendment) is attached as Annex A to this Proxy Statement and is incorporated herein by reference. Summary of Material Features The material features of the 2013 Plan are: •The maximum number of shares of common stock to be issued under the 2013 Plan is 4,040,818; plus the number of shares of common stock underlying any awards under the Company’s previous equity incentive plans that are forfeited, cancelled or terminated (apart from those shares of common stock underlying awards that are forfeited to satisfy tax withholding); •Grants of “full-value” awards are deemed for purposes of determining the number of shares available for future grants under the 2013 Plan as an award for 1.5 shares for each share of common stock subject to the award.Grants of stock options or stock appreciation rights are deemed to be an award of one share for each share of common stock subject to the award; •Shares tendered or held back for taxes will not be added back to the reserved pool under the 2013 Plan.Upon the exercise of a stock appreciation right, the full number of shares underlying the Award will be charged to the reserved pool.Additionally, shares reacquired by the Company on the open market will not be added to the reserved pool; •The award of stock options (both incentive and non-qualified options), stock appreciation rights, restricted stock, restricted stock units, unrestricted stock, performance shares, dividend equivalent rights and cash-based awards is permitted; •Minimum vesting periods are required for grants of restricted stock, restricted stock units and performance share awards; •Stock options and stock appreciation rights will not be repriced in any manner without stockholder approval; •Any material amendment to the 2013 Plan is subject to approval by our stockholders; and •The term of the 2013 Plan will expire on May 16, 2023. 16 Table of Contents Based solely on the closing price of our common stock as reported by The NASDAQ Global Market on March 31, 2015 and the maximum number of shares that would have been available for awards as of such date taking into account the proposed increase described herein, the maximum aggregate market value of the common stock that could potentially be issued under the 2013 Plan is approximately $8.3 million.The shares we issue under the 2013 Plan will be authorized but unissued shares or shares that we reacquire.The shares of common stock underlying any awards that are forfeited, canceled or are otherwise terminated (other than by exercise or to satisfy tax withholding) under the 2013 Plan, the 2010 Stock Option and Incentive Plan or the 2005 Equity Incentive Plan are added back to the shares of common stock available for issuance under the 2013 Plan. Qualified Performance-Based Compensation under Code Section 162(m) To ensure that certain awards granted under the 2013 Plan to a “Covered Employee” (as defined in the Internal Revenue Code of 1986 (the “Code”)) qualify as “performance-based compensation” under Section 162(m) of the Code, the 2013 Plan provides that the Compensation Committee may require that the vesting of such awards be conditioned on the satisfaction of performance criteria that may include any or all of the following:(1) total shareholder return; (2) achievement of key clinical milestones; (3) earnings before interest, taxes, depreciation and amortization; (4) net income (loss) (either before or after interest, taxes, depreciation and/or amortization); (5) changes in the market price of the stock; (6) economic value-added; (7) funds from operations or similar measures; (8) sales or revenue; (9) acquisitions or strategic transactions; (10) operating income (loss); (11) cash flow (including, but not limited to, operating cash flow and free cash flow); (12) return on capital, assets, equity or investment; (13) return on sales; (14) gross or net profit levels; (15) productivity; (16) expense; (17) margins; (18) operating efficiency; (19) customer satisfaction; (20) working capital; (21) earnings (loss) per share of common stock; (22) sales or market shares; and (23) number of customers, any of which may be measured either in absolute terms or as compared to any incremental increase or as compared to results of a peer group.The Compensation Committee will select the particular performance criteria within 90 days following the commencement of a performance cycle.Subject to adjustments for stock splits and similar events, the maximum award granted to any one individual that is intended to qualify as “performance-based compensation” under Section 162(m) of the Code will not exceed 750,000 shares of common stock for any performance cycle and options or stock appreciation rights with respect to no more than 750,000 shares of common stock may be granted to any one individual during any calendar year period.If a performance-based award is payable in cash, it cannot exceed $2.0 million for any performance cycle. Rationale for Share Increase The 2013 Plan is critical to our ongoing effort to build stockholder value. Our equity incentive program is broad-based and equity incentive awards are also an important component of our executive and non-executive employees' compensation. Our Compensation Committee and Board believe we must continue to offer a competitive equity compensation program in order to attract, retain and motivate the talented and qualified employees necessary for our continued growth and success. We manage our long-term stockholder dilution by limiting the number of equity incentive awards granted annually. The Compensation Committee carefully monitors our annual net burn rate, total dilution and equity expense in order to maximize stockholder value by granting only the appropriate number of equity incentive awards that it believes are necessary to attract, reward and retain employees. Our commitment to a carefully managed equity incentive program is demonstrated by the following facts: • Our historical three-year average burn rate, as calculated by the ISS, is 9.93%, which is slightly above the 2014 rate cap of 8.98% that ISS applies to companies in our Global Industry Classification Standard, or GICS industry group (3520). • Our compensation philosophy reflects broad-based eligibility for equity incentive awards, and we grant awards to substantially all of our employees. By doing so, we link employee interests with stockholder interests throughout the organization and motivate our employees to act as owners of the business. The following table shows our historical dilution and burn rate percentages for our most recent three fiscal years: December 31, Full dilution (1) 12.46% 12.41% 4.91% Gross burn rate (2) 6.69% 12.07% 1.81% (1) Full dilution is calculated as (shares available for grant + shares subject to outstanding equity incentive awards)/(common stock outstanding + shares available for grant + share subject to outstanding equity incentive awards). (2) Gross Burn Rate is calculated as (shares subject to options granted + shares subject to other equity incentive awards granted)/weighted average common shares outstanding. 17 Table of Contents If our request to increase the share reserve of the 2013 Plan by an additional 1,790,818 is approved by stockholders, we will have approximately 1,862,343 shares available for grant after the Annual Meeting, which is based on shares available for grant under the 2013 Plan at March 31, 2015 and the shares subject to this proposal. Our Compensation Committee determined the size of the requested share increase based on projected equity awards to anticipated new hires, projected annual equity awards to existing employees, and an assessment of the magnitude of increase that our institutional investors and the firms that advise them would likely find acceptable. We anticipate that if our request to increase the share reserve is approved by stockholders, it will be sufficient to provide equity incentives to attract, retain and motivate employees through the next twelve months. Summary of the 2013 Plan The following description of certain features of the 2013 Plan is intended to be a summary only.The summary is qualified in its entirety by the full text of the 2013 Plan that is attached hereto as Annex A. Plan Administration.The 2013 Plan is administered by the Compensation Committee.The Compensation Committee has full power to select, from among the individuals eligible for awards, the individuals to whom awards will be granted, to make any combination of awards to participants, and to determine the specific terms and conditions of each award, subject to the provisions of the 2013 Plan.The Compensation Committee may delegate to our Chief Executive Officer the authority to grant stock options to employees who are not subject to the reporting and other provisions of Section16 of the Exchange Act and not subject to Section 162(m) of the Code, subject to certain limitations and guidelines. Eligibility.Persons eligible to participate in the 2013 Plan will be those full or part-time officers, employees, non-employee directors and other key persons (including consultants and prospective officers) of the Company and its subsidiaries as selected from time to time by the Compensation Committee in its discretion.Approximately 30 individuals are currently eligible to participate in the 2013 Plan, which includes 5 officers, 19 employees who are not officers, and 6 non-employee directors. Plan Limits.The maximum award of stock options or stock appreciation rights granted to any one individual will not exceed 750,000 shares of common stock (subject to adjustment for stock splits and similar events) for any calendar year period.If any award of restricted stock, restricted stock units or performance shares granted to an individual is intended to qualify as “performance-based compensation” under Section162(m) of the Code, then the maximum award shall not exceed 750,000 shares of common stock (subject to adjustment for stock splits and similar events) to any one such individual in any performance cycle.If any cash-based award is intended to qualify as “performance-based compensation” under Section162(m) of the Code, then the maximum award to be paid in cash in any performance cycle may not exceed $2.0 million.In addition, no more than 6,250,000 shares will be issued in the form of incentive stock options. Effect of Awards.For purposes of determining the number of shares of common stock available for issuance under the 2013 Plan, the grant of any “full value” award, such as a restricted stock award, restricted stock unit, unrestricted stock award or performance share will be counted as 1.5 shares for each share of common stock actually subject to the award.The grant of any stock option or stock appreciation right will be counted for this purpose as one share from each share of common stock actually subject to the award. Stock Options.The 2013 Plan permits the granting of (1)options to purchase common stock intended to qualify as incentive stock options under Section422 of the Code and (2)options that do not so qualify.Options granted under the 2013 Plan will be non-qualified options if they fail to qualify as incentive options or exceed the annual limit on incentive stock options.Incentive stock options may only be granted to employees of the Company and its subsidiaries.Non-qualified options may be granted to any persons eligible to receive incentive options and to non-employee directors and key persons.The option exercise price of each option will be determined by the Compensation Committee but may not be less than 100% of the fair market value of the common stock on the date of grant.Fair market value for this purpose will be the last reported sale price of the shares of common stock on The NASDAQ Global Market on the date of grant.The exercise price of an option may not be reduced after the date of the option grant, other than to appropriately reflect changes in our capital structure. The term of each option will be fixed by the Compensation Committee and may not exceed ten years from the date of grant.The Compensation Committee will determine at what time or times each option may be exercised.Options may be made exercisable in installments and the exercisability of options may be accelerated by the Compensation Committee.In general, unless otherwise permitted by the Compensation Committee, no option granted under the 2013 Plan is transferable by the optionee other than by will or by the laws of descent and distribution, and options may be exercised during the optionee’s lifetime only by the optionee, or by the optionee’s legal representative or guardian in the case of the optionee’s incapacity. Upon exercise of options, the option exercise price must be paid in full either in cash, by certified or bank check or other instrument acceptable to the Compensation Committee or by delivery (or attestation to the ownership) of shares of common stock that are beneficially owned by the optionee for at least six months or were purchased in the open market.Subject to applicable law, the exercise price may also be delivered to the Company by a broker pursuant to irrevocable instructions to the broker from the optionee.In addition, the Compensation Committee may permit non-qualified options to be exercised using a net exercise feature which reduces the number of shares issued to the optionee by the number of shares with a fair market value equal to the exercise price. To qualify as incentive options, options must meet additional federal tax requirements, including a $100,000 limit on the value of shares subject to incentive options that first become exercisable by a participant in any one calendar year. 18 Table of Contents Stock Appreciation Rights.The Compensation Committee may award stock appreciation rights subject to such conditions and restrictions as the Compensation Committee may determine.Stock appreciation rights entitle the recipient to shares of common stock equal to the value of the appreciation in the stock price over the exercise price.The exercise price is the fair market value of the common stock on the date of grant.The maximum term of a stock appreciation right is ten years. Restricted Stock.The Compensation Committee may award shares of common stock to participants subject to such conditions and restrictions as the Compensation Committee may determine.These conditions and restrictions may include the achievement of certain performance goals (as summarized above) and/or continued employment with us through a specified restricted period.However, except in the case of retirement, death, disability or a change of control, in the event these awards granted to employees have a performance-based goal, the restriction period will be at least one year, and in the event these awards granted to employees have a time-based restriction, the restriction period will be at least three years, but vesting can occur incrementally over the three-year period. Restricted Stock Units.The Compensation Committee may award restricted stock units to any participants.Restricted stock units are ultimately payable in the form of shares of common stock and may be subject to such conditions and restrictions as the Compensation Committee may determine.These conditions and restrictions may include the achievement of certain performance goals (as summarized above) and/or continued employment with the Company through a specified vesting period.However, except in the case of retirement, death, disability or a change of control, in the event these awards granted to employees have a performance-based goal, the restriction period will be at least one year, and in the event these awards granted to employees have a time-based restriction, the restriction period will be at least three years, but vesting can occur incrementally over the three-year period.In the Compensation Committee’s sole discretion, it may permit a participant to make an advance election to receive a portion of his or her future cash compensation otherwise due in the form of a deferred stock unit award, subject to the participant’s compliance with the procedures established by the Compensation Committee and requirements of Section409A of the Code.During the deferral period, the deferred stock awards may be credited with dividend equivalent rights. Unrestricted Stock Awards.The Compensation Committee may also grant shares of common stock which are free from any restrictions under the 2013 Plan.Unrestricted stock may be granted to any participant in recognition of past services or other valid consideration and may be issued in lieu of cash compensation due to such participant. Performance Share Awards.The Compensation Committee may grant performance share awards to any participant which entitle the recipient to receive shares of common stock upon the achievement of certain performance goals (as summarized above) and such other conditions as the Compensation Committee shall determine.Except in the case of retirement, death, disability or a change in control, these awards granted to employees will have a vesting period of at least one year. Dividend Equivalent Rights.The Compensation Committee may grant dividend equivalent rights to participants which entitle the recipient to receive credits for dividends that would be paid if the recipient had held specified shares of common stock.Dividend equivalent rights granted as a component of another award subject to performance vesting may be paid only if the related award becomes vested.Dividend equivalent rights may be settled in cash, shares of common stock or a combination thereof, in a single installment or installments, as specified in the award. Cash-Based Awards.The Compensation Committee may grant cash bonuses under the 2013 Plan to participants.The cash bonuses may be subject to the achievement of certain performance goals (as summarized above). Change of Control Provisions.The 2013 Plan provides that upon the effectiveness of a “sale event” as defined in the 2013 Plan, except as otherwise provided by the Compensation Committee in the award agreement, all stock options and stock appreciation rights will automatically become fully exercisable and the restrictions and conditions on all other awards with time-based conditions will automatically be deemed waived, unless the parties to the sale event agree that such awards will be assumed or continued by the successor entity.Awards with conditions and restrictions relating to the attainment of performance goals may become vested and non-forfeitable in connection with a sale event in the Committee’s discretion.In addition, in the case of a sale event in which the Company’s stockholders will receive cash consideration, the Company may make or provide for a cash payment to participants holding options and stock appreciation rights equal to the difference between the per share cash consideration and the exercise price of the options or stock appreciation rights. Adjustments for Stock Dividends, Stock Splits, Etc.The 2013 Plan requires the Compensation Committee to make appropriate adjustments to the number of shares of common stock that are subject to the 2013 Plan, to certain limits in the 2013 Plan, and to any outstanding awards to reflect stock dividends, stock splits, extraordinary cash dividends and similar events. Tax Withholding.Participants in the 2013 Plan are responsible for the payment of any federal, state or local taxes that the Company is required by law to withhold upon the exercise of options or stock appreciation rights or vesting of other awards.Subject to approval by the Compensation Committee, participants may elect to have the minimum tax withholding obligations satisfied by authorizing the Company to withhold shares of common stock to be issued pursuant to the exercise or vesting. Amendments and Termination.The Board may at any time amend or discontinue the 2013 Plan and the Compensation Committee may at any time amend or cancel any outstanding award for the purpose of satisfying changes in the law or for any other lawful purpose.However, no such action may adversely affect any rights under any outstanding award without the holder’s consent.To the extent required under the rules of The NASDAQ Global Market, any amendments that materially change the terms of the 2013 Plan will be subject to approval by our stockholders.Amendments shall also be subject to approval by our stockholders if and to the extent determined by the Compensation Committee to be required by the Code to preserve the qualified status of incentive options or to ensure that compensation earned under the 2013 Plan qualifies as performance-based compensation under Section162(m) of the Code. 19 Table of Contents Effective Date of 2013 Plan.The Board adopted the 2013 Plan on March 25, 2013, and the 2013 Plan became effective on May 16, 2013, the date it was approved by stockholders.Awards of incentive options may be granted under the 2013 Plan until March 25, 2023.No other awards may be granted under the 2013 Plan after the date that is 10 years from the date of stockholder approval. New Plan Benefits Because the grant of awards under the 2013 Plan is within the discretion of the Compensation Committee, the Company cannot determine the dollar value or number of shares of common stock that will in the future be received by or allocated to any participant in the 2013 Plan.Accordingly, in lieu of providing information regarding benefits that will be received under the 2013 Plan, the following table provides information concerning the benefits that were received by the following persons and groups during 2014: each named executive officer; all current executive officers, as a group; all current directors who are not executive officers, as a group; and all employees and consultantswho are not executive officers, as a group. Option Awards Stock Awards Name Average Exercise Price Per Share Number of Shares Average Grant Date Fair Value Per Share Number of Shares Paul F. Truex, President and Chief Executive Officer Colin Hislop, M.D., Senior Vice President and Chief Medical Officer Debra Odink, Ph.D., Senior Vice President and Chief Technology Officer May Liu, Senior Vice President, Finance and Administration Klara Dickinson, Senior Vice President, Chief Regulatory Officer (1) — — All current executive officers, as a group All current directors who are not executive officers, as a group — — All current employees and consultantswho are not executive officers, as a group Prior to joining the Company as Senior Vice President, Chief Regulatory Officer on January 5, 2015, Ms. Dickinson provided regulatory consulting service to the Company from October 2014 to December 2014.As part of compensation for Ms. Dickinson’s consulting service, the Company granted a non-statutory stock option to Ms. Dickinson for the purchase of 10,000 shares of the Company’s commons stock in November 2014, two non-statutory stock optionsfor the purchase of a total of 130,000 shares of the Company’s common stock in December 2014. Tax Aspects Under the Code The following is a summary of the principal federal income tax consequences of certain transactions under the 2013 Plan. It does not describe all federal tax consequences under the 2013 Plan, nor does it describe state or local tax consequences. Incentive Options. No taxable income is generally realized by the optionee upon the grant or exercise of an incentive option. If shares of common stock issued to an optionee pursuant to the exercise of an incentive option are sold or transferred after two years from the date of grant and after one year from the date of exercise, then (i) upon sale of such shares, any amount realized in excess of the option price (the amount paid for the shares) will be taxed to the optionee as a long-term capital gain, and any loss sustained will be a long-term capital loss, and (ii) the Company will not be entitled to any deduction for federal income tax purposes. The exercise of an incentive option will give rise to an item of tax preference that may result in alternative minimum tax liability for the optionee. If shares of common stock acquired upon the exercise of an incentive option are disposed of prior to the expiration of the two-year and one-year holding periods described above (a “disqualifying disposition”), generally (i) the optionee will realize ordinary income in the year of disposition in an amount equal to the excess (if any) of the fair market value of the shares of common stock at exercise (or, if less, the amount realized on a sale of such shares of common stock) over the option price thereof, and (ii) we will be entitled to deduct such amount. Special rules will apply where all or a portion of the exercise price of the incentive option is paid by tendering shares of common stock. If an incentive option is exercised at a time when it no longer qualifies for the tax treatment described above, the option is treated as a non-qualified option. Generally, an incentive option will not be eligible for the tax treatment described above if it is exercised more than three months following termination of employment (or one year in the case of termination of employment by reason of disability). In the case of termination of employment by reason of death, the three-month rule does not apply. Non-Qualified Options. No income is realized by the optionee at the time the option is granted. Generally (i) at exercise, ordinary income is realized by the optionee in an amount equal to the difference between the option price and the fair market value of the shares of common stock on the date of exercise, and we receive a tax deduction for the same amount, and (ii) at disposition, appreciation or depreciation after the date of exercise is treated as either short-term or long-term capital gain or loss depending on how long the shares of common stock have been held. Special rules will apply where all or a portion of the exercise price of the non-qualified option is paid by tendering shares of common stock. Upon exercise, the optionee will also be subject to Social Security taxes on the excess of the fair market value over the exercise price of the option. 20 Table of Contents Other Awards. The Company generally will be entitled to a tax deduction in connection with an award under the 2013 Plan in an amount equal to the ordinary income realized by the participant at the time the participant recognizes such income. Participants typically are subject to income tax and recognize such tax at the time that an award is exercised, vests or becomes non-forfeitable, unless the award provides for a further deferral. Parachute Payments. The vesting of any portion of an option or other award that is accelerated due to the occurrence of a change in control (such as a sale event) may cause a portion of the payments with respect to such accelerated awards to be treated as “parachute payments” as defined in the Code. Any such parachute payments may be non-deductible to the Company, in whole or in part, and may subject the recipient to a non-deductible 20% federal excise tax on all or a portion of such payment (in addition to other taxes ordinarily payable). Limitation on Deductions. Under Section 162(m) of the Code, the Company’s deduction for certain awards under the 2013 Plan may be limited to the extent that the Chief Executive Officer or other executive officer whose compensation is required to be reported in the summary compensation table (other than the Principal Financial Officer) receives compensation in excess of $1 million a year (other than performance-based compensation that otherwise meets the requirements of Section 162(m) of the Code). The 2013 Plan is structured to allow certain awards to qualify as performance-based compensation. Required Vote The approval of the 2013 Plan Amendment requires the affirmative vote of a majority of the votes cast on the proposal at the Annual Meeting. Recommendation of the Board of Directors The Board of Directors recommends that the stockholders vote FOR the approval of the amendment to the 2013 Plan. Equity Compensation Plan Information The following table provides information regarding our equity compensation plan in effect as of December 31, 2014. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted Average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plan (excluding securities referenced in column (a) (a) (b) (c) Equity compensation plans approved by security holders: Equity compensation plans not approved by security holders: N/A N/A N/A Total Includes 3,021,969 shares of common stock issuable upon the exercise of outstanding options and 937 shares of common stock issuable upon the vesting of restricted stock units. Since restricted stock units do not have any exercise price, such units are not included in the weighted average exercise price calculation. Performance Graph The following graph shows a comparison of cumulative total return of our common stock, the NASDAQ Composite Index and the Nasdaq Biotech Index from March1, 2010 (the date of our IPO) through December31, 2014.The graph and table assume that $100 was invested on March1, 2010 in each of our common stock, the NASDAQ Composite Index and the NASDAQ Biotech Index, and that all dividends were reinvested. The past performance of our common stock is no indication of future performance. 21 Table of Contents 22 Table of Contents EXECUTIVE OFFICERS The names of the executive officers of the Company, their ages as of April 1, 2015, and certain other information about them are set forth below (unless set forth elsewhere in this proxy statement). We refer to these officers as our named executive officers. Name Age Position Paul F. Truex 46 Chief Executive Officer, President and Director Colin Hislop,M.D. 57 Senior Vice President, Chief Medical Officer Debra Odink,Ph.D. 51 Senior Vice President, Chief Technology Officer May Liu 39 Senior Vice President, Finance and Administration Klara Dickinson (1) 47 Senior Vice President, Chief Regulatory Officer Prior to joining the Company as Senior Vice President, Chief Regulatory Officer on January 5, 2015, Ms. Dickinson provided regulatory consulting service to the Company from October 2014 to December 2014. The biographies of our executive officers, other than Mr.Truex, whose biography is set forth above, appear below. Colin Hislop,M.D.Dr.Hislop has served as our Senior Vice President and Chief Medical Officer since June 2010. Prior to that, he served as our Senior Vice President of Cardiovascular Products since November 2005 and also served as a consultant to the company from July 2005 through November 2005. From October 2004 until June 2005, Dr.Hislop was Vice President, Clinical Development for Peninsula Pharmaceuticals, Inc. where he oversaw three global development programs for Peninsula’s anti-infective product portfolio. From September 2001 until September 2004, Dr.Hislop served as Vice President of Clinical Development at CV Therapeutics, Inc., a biopharmaceutical company. Dr.Hislop holds a B.Sc. in medical biochemistry from the University of Surrey, and a degree in medicine from the University of London. Debra Odink,Ph.D.Dr.Odink has served as our Senior Vice President and Chief Technology Officer since December 2011.Prior to that, she served as Senior Vice President of Pharmaceutical Research and Development since June 2010, and as our Vice President of Pharmaceutical Research and Development since December 2005. From September 2002 until July 2005, Dr.Odink served as Vice President of Pharmaceutical Chemistry and Product Development at Peninsula Pharmaceuticals, Inc., a biopharmaceutical company, where she was responsible for manufacturing and product development strategies for assets licensed to Peninsula. Dr.Odink holds a B.S. in chemistry from California State University, Stanislaus and a Ph.D. in inorganic chemistry from the University of California, Davis. May Liu.Ms.Liu has served as our Senior Vice President, Finance and Administration since June 2013 and as our Principal Accounting Officer since May 2013. Prior to that, she served as our Vice President, Finance from January 2011 to June 2013, and as our Corporate Controller from October 2007 to January 2011.Ms. Liu joined us as our Director of Finance in April 2007.Prior to joining us, Ms. Liu served as SEC Reporting and Technical Accounting Manager at Renovis, Inc., a clinical-stage pharmaceutical company, from October 2005 to March 2007.Ms. Liu has been a Certified Public Accountant since 2007 and was a part of Ernst & Young LLP’s audit and assurance practice from 2000 to 2005, focusing primarily in the life science industry.Ms. Liu holds a B.S. in business administration with a concentration in accounting from San Francisco State University. Klara Dickinson. Ms. Dickinson has served as our Senior Vice President, Chief Regulatory Officer since January 2015.Prior to that, during 2014, Ms. Dickinson provided regulatory consulting advice to us. Ms. Dickinson served as Senior Vice President of Regulatory Affairs and Compliance at Hyperion Therapeutics Inc. from October 2007 to July 2014.In that role, Ms. Dickinson led the filing of the NDA and label negotiations for Hyperion Therapeutics’ initial product, RAVICTI® (glycerol phenylbutyrate) Oral Liquid for chronic management of adult and pediatric patientsmore than two years of age with urea cycle disorders (UCDs).Prior to Hyperion Therapeutics, Ms. Dickinson spent three years at CoTherix, Inc and was most recently Vice President, Regulatory Affairs and Healthcare Compliance Officer from January 2004 to January 2007.In that role, Ms. Dickinson led the filing of the NDA and label negotiations for CoTherix's initial product, Ventavis ® (iloprost) Inhalation Solution.Prior to CoTherix, Inc., Ms. Dickinson held various positions at biopharmaceutical companies Scios, Inc. and DEY Laboratories, a subsidiary of Mylan, Inc.Ms. Dickinson holds a BS in Biology from the College of Great Falls in Montana and is certified by the Regulatory Affairs Certification Board. 23 Table of Contents COMPENSATION DISCUSSION AND ANALYSIS This section discusses our executive compensation policies and arrangements as they relate to our named executive officers who are listed in the compensation tables set forth below. The following discussion should be read together with the compensation tables and related disclosures set forth below. Background and Objectives We are a biopharmaceutical company focused on advancing the development and commercialization of innovative medicines that benefit patients with unmet medical needs.The success of development companies is significantly influenced by the quality and motivation of their work forces. As a result, we face significant competition for executives and other talented employees from numerous pharmaceutical research and development companies in the SanFrancisco Bay Area. With this in mind, we strive to provide what we believe is a competitive total compensation package to our executive officers through a combination of base salary, short-term cash incentives and long-term equity compensation, in addition to broad-based employee benefits programs, in order to closely align the interests of our executive officers with those of our stockholders, to attract talented individuals to manage and operate all aspects of our business, to reward these individuals fairly and to retain those individuals who meet our high expectations and support the achievement of our business objectives. Role of Compensation Committee and Executive Officers Our executive compensation program is administered by our Board of Directors upon recommendation of our Compensation Committee. Our Compensation Committee is responsible for overseeing our executive compensation policies, plans and programs, reviewing our achievements as a company and the achievements of our individual officers, and recommending to our Board of Directors the type and level of compensation for our named executive officers and our directors. The primary goal of our Compensation Committee is to closely align the interests of our named executive officers with those of our stockholders. To achieve this goal, our Compensation Committee relies on compensation that is designed to attract and retain executives whose abilities are critical to our long term success, that motivates individuals to perform at their highest level and that rewards achievement. The annual responsibilities of our Compensation Committee include the following: • reviewing and recommending corporate goals and objectives relevant to the compensation of our Chief Executive Officer and named executive officers; • evaluating the performance of our Chief Executive Officer and named executive officers in light of such corporate goals and objectives and determining the compensation of our Chief Executive Officer;and • reviewing and approving the level of equity awards, annual salary and bonuses for our named executive officers and other employees. In reviewing and approving these matters, our Compensation Committee considers such matters as it deems appropriate, including our financial and operating performance, the alignment of interests of our executive officers and our stockholders and our ability to attract and retain qualified individuals. For executive compensation decisions, including decisions relating to the grant of equity awards to our named executive officers, our Compensation Committee typically considers the recommendations of Mr.Truex, our Chief Executive Officer. Mr.Truex also generally participates in our Compensation Committee’s deliberations about executive compensation matters. However, Mr.Truex does not participate in the deliberation or determination of his own compensation. Our Compensation Committee has not established any formal policies or guidelines for allocating compensation between current and long-term equity compensation, or between cash and non-cash compensation. In determining the amount and mix of compensation elements and whether each element provides the correct incentives and rewards for performance consistent with our short-term and long-term goals and objectives, our Compensation Committee relies on its judgment about each individual’s performance in a rapidly changing business environment rather than adopting a formulaic approach to compensatory decisions that are too narrowly responsive to short-term changes in business performance. In making determinations about performance, our Compensation Committee does not solely rely on formal goals or metrics, but rather takes into account input from appropriate members of management with respect to an individual’s performance, as well as its own observations. Use of Peer Group Companies Our Compensation Committee has utilized executive compensation data published by our peer group companies in its review of the competiveness our executive compensation since 2012.Peer group companies are selected based on market capitalization, stage of development, number of employees and geographical locations.In October 2014, our Compensation Committee updated the mix of peer group companies in light of our market capitalization and acquisitions of some of the peer group companies to the following list: • Admis Pharmaceuticals Corporation • CytRx Corp. • Alexza Pharmaceuticals, Inc. • Evoke Pharma, Inc • Alimera Sciences, Inc, Inc. • ImmunoCellular Therapeutics, Ltd. 24 Table of Contents • Amicus Therapeutics, Inc. • MediciNova, Inc. • Apricus Biosciences, Inc. • Ocera Therapeutics, Inc. • ArQule, Inc. • OncoGenex Pharmaceuticals, Inc. • Celsion Corp.. • Onconova Therapeutics, Inc. • ChemoCentryx, Inc. • Oncothyreon, Ltd. • Curis, Inc. • Threshold Pharmaceuticals, Inc. • Cytokinetics, Inc. • Transcept Pharmaceuticals, Inc. Based on the review of peer group companies, our Compensation Committee made some changes to our executive compensation as detailed below, based in part, to align our executives’ cash compensation to the 50th percentile of our peer group companies. Compensation Elements Base Salary.The base salaries of our named executive officers are primarily established based on the scope of their responsibilities and performance, taking into account comparable company data from our compensation consultants and based upon our Compensation Committee’s understanding of compensation paid to similarly situated executives, and adjusted as necessary to recruit or retain specific individuals. We typically review the base salaries of our named executive officers annually. We may increase the base salary of an executive officer at other times if a change in the scope of the executive’s responsibilities, such as promotion, justifies such consideration. We believe that a competitive base salary relative to the companies with which we compete for executives is a necessary element of any compensation program that is designed to attract and retain talented and experienced executives. We also believe that attractive base salaries can motivate and reward executives for their overall performance. Base salaries are established in part based on experience, skills and expected contributions of our executives and our executives’ performance during the prior year. In making determinations about the performance of our named executive officers, our Compensation Committee takes into account the achievement of corporate goals, which are set annually by our Compensation Committee and generally include milestones related to our preclinical and clinical studies and fundraising, as well as informal individual goals, which are position-specific and are communicated to the named executive officer over the course of the year. As part of its annual review of compensation, effective April 1, 2015, our Board of Directors, upon the recommendation of the Compensation Committee, approved the following annual base salaries for certain of our named executive officers. The salaries for our named executive officers were targeted towards the 50th percentile of base compensation in our peer group companies, taking into consideration adjustments for promotions.Other than salary increases related to promotions, none of our named executives has received an increase in annual base salary during the fiscal year ending December 31, 2014.The salaries for our named executive officers are as follows: Named Executive Officer Annual Base Salary Effective April 1, 2014 Annual Base Salary Effective April 1, 2015 Paul F. Truex, Chief Executive Officer, President and Director (1) $ $ Colin Hislop, M.D., Senior Vice President, Chief Medical Officer $ $ Debra Odink,Ph.D., Senior Vice President, Chief Technology Officer $ $ Klara Dickinson, Senior Vice President, Chief Regulatory Officer (2) $ - $ May Liu, Senior Vice President, Finance and Administration $ $ Effective January 1, 2015, 10% of Mr. Truex’s base salary and 25% of his annual performance cash bonus awards will be deferred in accordance with Mr. Truex’s compensation deferral election. Ms. Dickinson joined the company as Senior Vice President, Chief Regulatory Officer on January 5, 2015. Cash Bonuses. In March 2010, the Board of Directors adopted the Company’s Executive Incentive Bonus Plan, or the Bonus Plan, which applies to certain key executives, or the Executives, that are recommended by the Compensation Committee and selected by the Board. The Bonus Plan provides for bonus payments based upon the attainment of performance targets established by the Board and related to financial and operational metrics with respect to the Company or any of its subsidiaries, or the Performance Goals, which would include the achievement of clinical study or operational milestones, results of clinical studies and achievement of specified financial metrics or objectives. Any bonuses paid under the Bonus Plan shall be based upon objectively determinable bonus formulas that tie such bonuses to one or more performance targets relating to the Performance Goals. The bonus formulas shall be adopted in each performance period by the Board and communicated to each Executive. No bonuses shall be paid under the Bonus Plan unless and until the Board makes a determination with respect to the attainment of the performance objectives. Notwithstanding the foregoing, the FCompany may adjust bonuses payable under the Bonus Plan based on achievement of individual performance goals or pay bonuses (including, without limitation, discretionary bonuses) to Executives under the Bonus Plan based upon such other terms and conditions as the Board may in its discretion determine. 25 Table of Contents Each Executive is given a targeted bonus opportunity set for each performance period. The maximum bonus payable to an Executive under the Bonus Plan is 125% of the Executive’s bonus opportunity. The Performance Goals are measured at the end of each fiscal year after the Company’s financial reports have been published or such other appropriate time as the Board shall determine. If the Performance Goals are met, payments are made within 30days thereafter, and if met for the previous fiscal year, not later than March31. An Executive must be employed by the Company as of the payment date in order to receive a bonus payment, provided that the Board may make exceptions to this requirement, in its sole discretion, including, without limitation, in the case of an Executive’s termination of employment, retirement, death or disability. On February 24, 2015, our Board of Directors, upon recommendation of the Compensation Committee, approved annual cash bonuses under the Bonus Plan for performance in 2014. The annual target bonus opportunities for 2014 (expressed as a percentage of base salary and targeted towards the 50th percentile of our peer group) for our named executive officers were as follows: Mr. Truex (55%), Dr. Hislop (35%), Dr. Odink (30%) and Ms. Liu (30%).These bonus payments were based upon the achievement of the following corporate goals: · advance development of blisibimod through completion of interim analysis of at least 100 patients of a Phase 3 study for systemic lupus erythematousus by December 31, 2014; · complete 8-week induction biomarker data by December 31, 2014; · obtain partnership in Asia for further development of blisibmod by December 31, 2014; · expand product portfolio through acquisition of new asset; and · opportunistically support our corporate development objectives with appropriate financing and budgeting efforts. In determining bonuses earned under the Bonus Plan, our Board determined that 84% of the 2014 corporate goals had been achieved. Each individual's target bonus was then adjusted for personal performance. The following bonus amounts for 2014 performance were approved for our named executive officers: Mr. Truex ($401,718), Dr. Hislop ($106,779), Dr. Odink ($108,010) and Ms. Liu ($89,752).Forty percent (40%), or $160,687, of Mr. Truex’s bonus earned in 2014 has been deferred pursuant to a deferred compensation election made by Mr. Truex.Ms. Dickinson did not earn a bonus in 2014 as she commenced employment with the Company on January 5, 2015.All bonuses earned in 2014 were paid in cash. Equity Incentive Compensation.We generally grant stock options to our employees, including our named executive officers, in connection with their initial employment with us. We also typically grant stock options on an annual basis as part of annual performance reviews of our employees. In 2014, our Board of Directors granted options to purchase 1,389,743 shares of common stock to our employees, named executive officers, directors and consultants and 45,226 restricted stock units to our employees and named executive officers. In exercising its discretion to determine the amount of each grant for recommendation to our Board of Directors, the Compensation Committee generally took into account each individual’s contributions towards the achievement of our annual corporate goals. Stock option awards provide our named executive officers and other employees with the right to purchase shares of our common stock at a fixed exercise price, subject to their continued employment. Stock options are earned on the basis of continued service and generally vest over four years, beginning with vesting as to 25% of the award on the one-year anniversary of the date of grant, and pro-rata vesting monthly thereafter. Stock options granted under the 2013 Plan or previously granted under the Amended and Restated 2010 Stock Option and Incentive Plan (the “2010 Plan”) may not be exercised prior to the award vesting in full.Stock options previously granted under the 2005 Equity Incentive Plan (the “2005 Plan”) may be exercised prior to the award vesting in full, subject to our right of repurchase. In addition, in the past, we have also granted options to purchase smaller amounts of stock, typically fewer than 2,000shares, which are immediately vested to recognize employee contributions, including those of our named executive officers. Furthermore, we generally grant incentive stock options to employees up to the statutory limit, then non-statutory options thereafter and non-statutory options to non-employees. See the section entitled “—Potential Payments Upon Termination or Change in Control” for a discussion of the change in control provisions related to stock options. Restricted stock units provide our executive officers and other employees to receive shares of stock upon the vesting of the restricted stock units, subject to their continued employment. Restricted stock units generally vest in equal annual installments over four years. See the section below entitled “—Potential Payments Upon Change in Control and Termination” for a discussion of the change in control provisions related to restricted stock. In 2010, we adopted an equity award grant policy that formalized how we grant equity-based awards to officers and employees. Under our equity award grant policy, all grants must be approved by our Board of Directors or Compensation Committee. In 2015, we further formalized the policy to provide for the ability of the Compensation Committee to delegate to management the authority to grant equity awards to employees having a rank below Vice President, provided that such grants are within the predetermined range authorized by the Board of Directors. All stock options are awarded with an exercise price equal to the fair value of our common stock on the date of grant. Other Compensation.We currently maintain broad-based benefits that are provided to all employees, including health insurance, life and disability insurance, dental insurance and a 401(k) plan. 26 Table of Contents As discussed below in “—Severance and Change in Control Arrangements” and in “—Potential Payments Upon Change in Control and Termination,” we have, for all named executive officers, with the exception of May Liu, our Senior Vice President, Finance and Administration, and Klara Dickinson, our Senior Vice President, Chief Regulatory Officer, entered into agreements providing for certain benefits upon termination of their employment in relation to a change in control, including the acceleration of vesting of restricted stock and options. Our goal in providing severance and change in control benefits is to offer sufficient cash continuity protection such that our executives will focus their full time and attention on the requirements of the business rather than the potential implications of their respective positions. We prefer to have certainty regarding the potential severance amounts payable to the named executive officers under certain circumstances, rather than negotiating severance at the time that a named executive officer’s employment terminates. We have also determined that accelerated vesting provisions in connection with a termination following a change of control best encourage our restricted stock and option holders, including our named executive officers, to remain engaged in the business activities of the Company through the completion of any such change of control transaction. Tax and Accounting Treatment of Compensation.Section162(m) of the Internal Revenue Code places a limit of $1.0million per person on the amount of compensation that we may deduct in any one year with respect to each of our named executive officers other than the chief financial officer. There is an exemption from the $1.0million limitation for performance-based compensation that meets certain requirements. Certain awards under our 2013 Plan and 2010 Plan may qualify for the exemption if certain additional requirements are satisfied. To maintain flexibility in compensating officers in a manner designed to promote varying corporate goals, our Compensation Committee has not adopted a policy requiring all compensation to be deductible. Although tax deductions for some amounts that we pay to our named executive officers as compensation may be limited by section162(m), that limitation does not result in the current payment of increased federal income taxes by us due to our significant net operating loss carry-forwards. Our Compensation Committee may approve compensation or changes to plans, programs or awards that may cause the compensation or awards to exceed the limitation under section162(m) if it determines that such action is appropriate and in our best interests. We account for equity compensation paid to our employees under the rules of FASB ASC718, which requires us to estimate and record an expense for each award of equity compensation over the service period of the award. Accounting rules also require us to record cash compensation as an expense at the time the obligation is incurred. 27 Table of Contents COMPENSATION OF EXECUTIVE OFFICERS Summary Compensation Table The following table summarizes the compensation that we paid to our Chief Executive Officer, Principal Accounting Officer and our other most highly compensated executive officers during the years ended December31, 2014, 2013 and 2012. We refer to these officers in this proxy statement as our named executive officers. Name and Principal Position as of December 31, 2014 Year Salary $ Stock Awards ($) (2) Option Awards ($) (3) Non-Equity Incentive Plan Compensation ($) (4) All Other Compensation Total Paul F. Truex (1) $ $
